NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: MARIA VISTA ESTATES,                     No. 17-60027

             Debtor,                            BAP No. 16-1111
______________________________

ERIK BENHAM,                                    MEMORANDUM*

                Appellant,

 v.

MI NIPOMO, LLC, a Delaware limited
liability company; COSTA PACIFICA
ESTATES HOMEOWNERS
ASSOCIATION, a California corporation,

                Appellees.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
           Taylor, Novack, and Lafferty III, Bankruptcy Judges, Presiding

                             Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Erik Benham appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s judgment dismissing Maria

Vista Estates (“MVE”) quiet title action. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Anastas v. Am. Sav.

Bank (In re Anastas), 94 F.3d 1280, 1283 (9th Cir. 1996). We affirm.

      The bankruptcy court properly concluded that MVE failed to allege facts

sufficient to show that it has standing to bring a quiet title action against appellees.

See 11 U.S.C. § 541(a)(1) (all legal interests of debtor become property of the

estate upon commencement of a bankruptcy proceeding); see also 11 U.S.C. § 554

(methods by which the property in a debtor’s estate can be abandoned); Sierra

Switchboard Co. v. Westinghouse Electric Corp., 789 F.2d 705, 709-10 (9th Cir.

1986) (no abandonment without notice to creditors).

      We reject as without merit Benham’s contentions regarding the bankruptcy

court’s denial of MVE’s motion for leave to file a supplemental brief and evidence.

      All pending motions are denied.

      AFFIRMED.




                                           2                                     17-60027